BEAN, J.
1. It appears that C. A. Saling made a contract with his father to purchase the farm for $17,000 and borrowed $1,000 from the defendant bank to make the first payment. A deed was executed by W. A. Saling and wife to C. A. Saling on March 9, 1918, and recorded March 18, 1918. The plan was for C. A. Saling to obtain a federal farm loan, and pay his father $4,000 more and execute a second mortgage for the balance. Notes and a mortgage were *223executed by C. A. Saling to W. A. Saling, but tbe mortgage was not recorded. W. A. Saling placed the documents in the defendant bank. An application for such a loan of $8,000 was made by C. A. Saling, but was approved for only about $4,000. No loan was obtained. About July 16, 1918, C. A. Saling seems to have abandoned the deal and deeded the property back to his father, and so informed the bank. When the negotiations were pending between plaintiff and his son, the senior Saling inquired of the bank if his son had any money there. This was after C. A. Saling had made arrangements with the bank for the loan of $1,000, but the transaction was not then completed. The officer of the bank declined to give the old gentleman any information in regard to the matter, and did not make any inquiry of W. A. Saling as to the kind of purchase the son was making. The bank did not know anything about the agreement between the father and son except what C. A. Saling told its officer. It appeared to trust the whole matter-to the honesty and ability to pay of C. A. Saling. The officer of the bank was informed that the $1,000 loan was to make the first payment for the farm, and knew that C. A. Saling would owe the balance. C. A. Saling had obtained small loans of the bank before that time. The evidence does not sustain the charge of fraud against plaintiff, nor show that there was any collusion between plaintiff and C. A. Saling to defraud defendant. Mr. W. J. Eiechers, cashier of the bank, testified as follows upon inquiry in regard to the loan:
“A. Charley Saling called at the bank several days before the loan was made, and he and I talked about the loan; that is, he wanted to know if he could get the money. Do you want me to state in full our conversation?
*224“Q. Yes, sir; state your conversation at that time.
“A. I asked him what he was — I don’t believe I asked him either. I think he told me that he was going to buy his father’s farm, and that his father was going to or was giving him all kinds of time and easy terms, and he wanted to borrow one thousand dollars to pay down to his father; and he at that time felt in six months he could pay most of it back. He said that he had twenty-two cows to milk, and that the producing season was right ahead of him, and that in six months he could pay most of that loan; and I told him if he could not pay all of it in six months that if he paid the most of. it that we would renew the balance at the end of six months.”
It does not appear that the plaintiff made any statement to the bank to encourage the making of the loan, or was responsible in any way therefor. The other questions in the case were disposed of by the former opinion.
The decree of the Circuit Court is affirmed.
Affirmed.
Burnett, C. J., and Johns and Brown, JJ., concur.